         Case 3:20-cv-00724-JWD-SDJ             Document 4      04/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


CORLISS NICHOLSON
                                                             CIVIL ACTION
VERSUS
                                                             NO. 20-724-JWD-SDJ
COMMISSIONER OF
SOCIAL SECURITY
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.) dated January 4, 2021, to which no objection was filed,

       IT IS ORDERED that this case shall be transferred to the United States District Court for

the Western District of Louisiana, Lafayette Division.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 12, 2021.

                                                   S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
